20-11161-tmd Doc#151 Filed 05/07/21 Entered 05/07/21 16:17:29 Main Document Pg 1 of
                                         3



                      THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

  IN RE:                               §
                                       §
  ALLAN L. REAGAN                      §      CASE NO. 20-11161-TMD
                                       §
  DEBTOR.                              §      CHAPTER 11


           WITNESS & EXHIBIT LIST REGARDING CHAPTER 11 PLAN [DKT. NO. 89]

                     HEARING RESET FOR MAY 14, 2021 AT 8:30 A.M.




                                       MICHAEL G. COLVARD
                                       State Bar No. 04629200

                                       MARTIN & DROUGHT, P.C.
                                       Weston Centre
                                       112 East Pecan Street, Suite 1616
                                       San Antonio, Texas 78205
                                       (210) 227-7591 Telephone
                                       (210) 227-7924 Facsimile
                                       E-Mail: mcolvard@mdtlaw.com

                                       SUBCHAPTER V TRUSTEE
20-11161-tmd Doc#151 Filed 05/07/21 Entered 05/07/21 16:17:29 Main Document Pg 2 of
                                         3



        Michael G. Colvard, Subchapter V Trustee (“Subchapter V Trustee”) submits the following
  Witness & Exhibit List for the April 14, 2021 hearing in the referenced case.

                                            I.      WITNESSES

  1.        Subchapter V Trustee reserves the right to call any witnesses designated or called by any

            party, as well as to call witnesses to rebut the testimony of any witness.

                                              II.     EXHIBITS

 Ex. #      Description                                  Offered     Obj’n     Admitted   Disposition

       1.   Schedules [Dkt. No. 17]

       2.   Amended Schedules [Dkt. No. 56]

       3.   Monthly Operating Reports
              i. March 2021 [Dkt. No. 133]
             ii. February 2021 [Dkt. No. 109]

       4.   Debtor’s § 1116(1) Statement [Dkt. No.
            3] (Confidential Information – Not
            Filed – Included Only in Court Copy)
                i. Statement of Financial
                    Condition
               ii. Equity Investment in Flix
                    Entertainment Group Entities
             iii. Southwestern Retail Properties
                    LP
              iv. Southwestern Retail Properties
                    II LP
               v. Round Rock Business Park LP
              vi. 3401 Hotliers LP
             vii. 3401 Hotliers LP
            viii. Reagan Calculation of Equity in
                    Corporate General Partners
              ix. Reagan Calculation of Equity in
                    100 Trinity LLC
               x. Tax Returns

          Subchapter V Trustee requests that the Court take judicial notice of all filed pleadings,
  orders, schedules, and reports.

            Subchapter V Trustee reserves the right to designate any exhibits presented by any other


                                                                                                        -2-
20-11161-tmd Doc#151 Filed 05/07/21 Entered 05/07/21 16:17:29 Main Document Pg 3 of
                                         3



  party.

        Subchapter V Trustee also reserves the right to designate exhibits not listed here for
  impeachment or rebuttal purposes at the hearings.

          Subchapter V Trustee reserves the right to supplement or amend her Witness and Exhibit
  Lists any time prior to the hearing.

          Subchapter V Trustee requests that the Court take judicial notice of all pleadings and records
  filed within this bankruptcy proceeding.

                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 7, 2021, a true and correct copy of the foregoing Witness &
  Exhibit List was served electronically by the Court's ECF System and to the parties listed below via
  E-Mail:

  Mark Curtis Taylor
  Waller Lansden Dortch & Davis, LLP
  100 Congress Avenue, Suite 1800
  Austin, TX 78701

  Shane P. Tobin
  United States Trustee’s Office
  903 San Jacinto Blvd., Room 230
  Austin, TX 78702

                                                 /s/ Michael G. Colvard
                                                 Michael G. Colvard




                                                                                                    -3-
